Exhibit 10.5

EXECUTION

AMENDED AND RESTATED GUARANTY AGREEMENT

This AMENDED AND RESTATED GUARANTY AGREEMENT (as such may be amended, amended
and restated, modified, supplemented or restated from time to time, this
“Guaranty”) is dated as of February 12, 2015 by RENTECH, INC., a Colorado
corporation (“Parent Guarantor”), each Person that is a signatory hereto as a
Subsidiary Guarantor (collectively, the “Subsidiary Guarantors” and, together
with Parent Guarantor and each Additional Guarantor (as hereinafter defined)
added hereto as a Guarantor pursuant to Section 27, the “Guarantors” and each a
“Guarantor”) in favor of CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
administrative agent (“Administrative Agent”) for the benefit of the Lender
Parties (as defined in the Credit Agreement referenced below).

Reference is made to the Term Loan Credit Agreement, dated as of April 9, 2014,
by and among Rentech Nitrogen Holdings, Inc. (“Borrower”), the lenders from time
to time party thereto and Administrative Agent (as amended prior to the date
hereof, the “Original Credit Agreement”), pursuant to which the Lender Parties
made loans to Borrower.

Borrower, Lenders and Administrative Agent have agreed to amend and restate the
Original Credit Agreement pursuant to the Amended and Restated Term Loan Credit
Agreement of even date herewith, by and among Borrower, Lenders and
Administrative Agent (as such may be amended, amended and restated, modified,
supplemented or restated from time to time, the “Credit Agreement”), pursuant to
which the Lender Parties will make and continue to make loans available to
Borrower from time to time. Capitalized terms used but not defined herein shall
have the meanings (i) specified in Section 36 hereof or (ii) specified in the
Credit Agreement, and the principles of construction contained in Section 1.04
of the Credit Agreement shall apply herein as if set forth herein.

Parent Guarantor is party to that certain Guaranty Agreement, dated as of
April 9, 2014, by Parent Guarantor in favor of the Administrative Agent for the
benefit of the Lender Parties (as amended prior to the date hereof, the
“Original Guaranty”).

As a condition to the amendment and restatement of the Credit Agreement and the
making of additional Loans under the Credit Agreement, the Guarantors have
agreed to execute this Guaranty in favor of Administrative Agent and amend and
restate the Original Guaranty, as herein provided.

Borrower and each Subsidiary Guarantor are direct or indirect subsidiaries of
Parent Guarantor, and each Guarantor will benefit, directly or indirectly from
the financial accommodations provided by the Lender Parties to Borrower.

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to Borrower by Lender Parties pursuant to the
Credit Agreement and the other Loan Documents, each Guarantor hereby furnishes
its guaranty of the Guaranteed Obligations (as hereinafter defined) in favor of
Administrative Agent, for itself and for the benefit of the Lender Parties, as
follows:

1.        Guaranty.   Each Guarantor jointly and severally hereby absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all existing and future



--------------------------------------------------------------------------------

indebtedness and liabilities of every kind, nature and character, direct or
indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary and whether for principal, interest, premiums, fees, indemnities,
damages, costs, expenses or otherwise, of Borrower to the Lender Parties under
the Credit Agreement and the other Loan Documents (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Lender Parties in connection
with the collection or enforcement thereof), and whether recovery upon such
indebtedness and liabilities may be or hereafter become unenforceable or shall
be an allowed or disallowed claim under any proceeding or case commenced by or
against Borrower or any Guarantor under the Bankruptcy Code (Title 11, United
States Code), any successor statute or any other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally (collectively, “Debtor Relief
Laws”), and including interest that accrues after the commencement by or against
Borrower of any proceeding under any Debtor Relief Laws (collectively, the
“Guaranteed Obligations”). Administrative Agent’s books and records showing the
amount of the Guaranteed Obligations shall, absent manifest error, be admissible
in evidence in any action or proceeding, and shall be binding upon each
Guarantor and conclusive for the purpose of establishing the amount of the
Guaranteed Obligations. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Guaranteed Obligations or any
instrument or agreement evidencing any Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Guaranteed
Obligations (other than payment in full of the Guaranteed Obligations) which
might otherwise constitute a defense to the obligations of any Guarantor under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.

Notwithstanding anything herein to the contrary, the guaranty granted by any
Guarantor incorporated under the laws of the Grand Duchy of Luxembourg (the
“Luxembourg Guarantor”) under this Guaranty for the Guaranteed Obligations of
the Borrower shall be limited at any time to an aggregate amount not exceeding
90% of such Luxembourg Guarantor’s own funds (“capitaux propres”), as referred
to in the article 34 of the Luxembourg law dated 19 December 2002 relating to
the Register of Commerce and Companies as well as the accounting and the annual
accounts of companies, as amended, determined in its last accounts duly approved
and available, as at the date on which a demand is made under this Guaranty.

2.        Taxes; Payments.   Each Guarantor represents and warrants that it is
organized and resident in the United States of America, except as set forth on
Schedule 2 hereto or, in the case of an Additional Guarantor, in the applicable
Addendum to Guaranty (as hereinafter defined). Each Guarantor shall make all
payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any Taxes, subject to the provisions of Section 2.08 of
the Credit Agreement and the related defined terms therein. Each Guarantor shall
make all payments to Administrative Agent under this Guaranty at the
Administrative Agent’s office in New York, New York. The obligations of each
Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.

3.        Rights of Administrative Agent.      Each Guarantor consents and
agrees that Administrative Agent may, at any time and from time to time, without
notice or demand, and without affecting the enforceability or continuing
effectiveness hereof: (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of

 

2



--------------------------------------------------------------------------------

the Guaranteed Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
collateral security for the payment of this Guaranty or any Guaranteed
Obligations; (c) apply such collateral security and direct the order or manner
of sale thereof as Administrative Agent in its sole discretion may determine;
and (d) release or substitute one or more of any endorsers or other guarantors
of any of the Guaranteed Obligations. Without limiting the generality of the
foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of any
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of any Guarantor.

4.        Certain Waivers.   Each Guarantor waives (a) any defense arising by
reason of any disability or other defense of Borrower or any other guarantor, or
the cessation from any cause whatsoever (including any act or omission of
Administrative Agent) of the liability of Borrower or any other Guarantor;
(b) any defense based on any claim that any Guarantor’s obligations exceed or
are more burdensome than those of Borrower; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
require Administrative Agent to proceed against Borrower or any other Guarantor,
proceed against or exhaust any collateral security for the Guaranteed
Obligations, or pursue any other remedy in Administrative Agent’s power
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by Administrative Agent; (f) any bankruptcy or insolvency of
Borrower; (g) any change in ownership of Borrower or any other Guarantor;
(h) any defense based on any act or failure to act of Administrative Agent
referred to in Section 3; and (i) to the fullest extent permitted by law, any
and all other defenses or benefits that may be derived from or afforded by
applicable Law limiting the liability of or exonerating guarantors or sureties
including any defenses based on suretyship or impairment of collateral. Each
Guarantor expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Guaranteed
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Guaranteed Obligations.

5.        Obligations Independent.  The obligations of each Guarantor hereunder
are those of primary obligor, and not merely as surety, and are independent of
the Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against each Guarantor to enforce this Guaranty
whether or not Borrower or any other person or entity is joined as a party.

6.        Representations and Warranties.  Each Guarantor represents and
warrants that:

(a)       It (i) is duly organized, incorporated or formed, validly existing and
in good standing (if applicable) under the Laws of the jurisdiction of its
organization, incorporation or formation, (ii) is duly qualified and in good
standing (if applicable) as a foreign corporation or other applicable entity in
each other jurisdiction in which it owns or leases property or in which the
conduct of its business requires it to so qualify or be licensed and where, in
each case, failure so to qualify and be in good standing could have a Material
Adverse Effect, and (iii) has all requisite company or corporate power and
authority to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted.

(b)       The execution, delivery and performance by such Guarantor of this
Guaranty and the other Loan Documents to which it is a party and the grant by
such Guarantor of any security interest contemplated thereby are within its
company or corporate powers, have been duly

 

3



--------------------------------------------------------------------------------

authorized by all necessary company or corporate action, and do not
(i) contravene its Constituent Documents, (ii) contravene any contractual
restriction binding on it or require any consent under any material agreement or
instrument to which it is a party or by which any of its properties or assets is
bound (except for any consent required by Fulghum Fibres, Inc. to provide the
pledge contemplated by the Chilean Pledge Agreement), (iii) result in or require
the creation or imposition of any Liens upon any property or assets of such
Guarantor (other than Permitted Liens), or (iv) violate any Law (including, but
not limited to, the Securities Act of 1933 and the Exchange Act and the
regulations thereunder) or writ, judgment, injunction, determination or award.

(c)       Neither such Guarantor nor any Subsidiary thereof (other than any
Issuer Entity) has incurred any Debt, other than Debt permitted by Section 8(d).
Such Guarantor has delivered to Lenders copies of all material documentation
relating to such Debt listed on Schedule 8(d) certified by a Responsible Officer
of the Parent Guarantor as being true, correct and complete.

(d)      Except for any filings specifically provided for in any Security
Document to which such Guarantor is a party, no order, consent, approval,
license, authorization or validation of, or filing, recording or registration
with, or exemption or waiver by, any Governmental Authority or any other third
party (except as have been obtained or made and are in full force and effect),
is required to authorize, or is required in connection with, (i) the execution,
delivery and performance by such Guarantor of this Guaranty or the other Loan
Documents to which it is a party, (ii) the legality, validity, binding effect or
enforceability of this Guaranty or the other Loan Documents to which it is a
party, or (iii) the creation, validity or perfection of the Liens created by the
Security Documents to which it is a party; provided that, after the date hereof,
the registration of the Guaranty with the Administration de l’enregistrement et
des Domaines may be requested in case of legal proceedings before a Luxembourg
courts or when the Guaranty has to be produced before an official Luxembourg
authority.

(e)       Such Guarantor and each Subsidiary thereof (including any Issuer
Entity, if applicable) is in compliance with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, or (ii) the failure to comply
therewith, either individually or in the aggregate, has been disclosed on
Schedule 6(e) or could not reasonably be expected to have a Material Adverse
Effect.

(f)        This Guaranty and the other Loan Documents to which such Guarantor is
a party are and will be legal, valid and binding obligations of such Guarantor
enforceable against such Guarantor in accordance with their respective terms in
all respects.

(g)       No Default exists and no Event of Default has occurred and is
continuing, or would result after giving effect to the borrowing of any Loan.

(h)       Since the Original Closing Date, except for the Specified Exceptions,
no event or condition has resulted in, or could be reasonably expected to cause,
either individually or in the aggregate, a Material Adverse Effect.

(i)        There are no actions, suits, proceedings, claims or disputes pending
or, to the knowledge of such Guarantor after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against such

 

4



--------------------------------------------------------------------------------

Guarantor or against any of its Subsidiaries (including any Issuer Entity, if
applicable), properties or revenues that (i) could reasonably be expected to
have a Material Adverse Effect or (ii) purport to affect the legality, validity
or enforceability of this Guaranty or the other Loan Documents to which such
Guarantor is a party, or that involves a reasonable likelihood of prohibiting,
restricting, delaying or otherwise materially affecting the performance of any
of the Loan Documents or the making or repayment of the Loans.

(j)         Neither such Guarantor nor any Subsidiary thereof (including any
Issuer Entity, if applicable) is required to register as an “investment company”
as such term is defined in the United States Investment Company Act of 1940.

(k)        Such Guarantor and each Subsidiary thereof (excluding any Issuer
Entity) owns all of its assets free and clear of Liens, other than Liens
permitted by Section 8(e), and has not made any registrations, filings or
recordations in any jurisdiction evidencing a security interest in any of its
assets including, but not limited to, the filing of a register of mortgages,
charges and other encumbrances or filings of financing statements pursuant to
UCC-1 or other comparable legislation applicable in non-U.S. jurisdictions,
other than with respect to Liens permitted by Section 8(e).

(l)         Such Guarantor and each Subsidiary thereof (including any Issuer
Entity, if applicable) has filed all U.S. federal and state tax returns and all
other tax returns which are required to be filed by it in all jurisdictions and
has paid all taxes, assessments, claims, governmental charges or levies imposed
on it or its properties, except where the failure to file such tax returns or
pay such taxes or other amounts could not reasonably be expected to have a
Material Adverse Effect or for taxes contested in good faith by appropriate
proceedings diligently conducted and as to which adequate reserves have been
provided in accordance with GAAP. Neither such Guarantor nor any Subsidiary
thereof (including any Issuer Entity, if applicable) has entered into an
agreement or waiver or been requested in writing to enter into an agreement or
waiver extending any statute of limitations relating to the payment or
collection of taxes of such Person and is not aware of any circumstances that
would cause the taxable years or other taxable periods of such Person not to be
subject to the normally applicable statute of limitations, except as would not
reasonably be expected to have a Material Adverse Effect.

(m)      (i) The present fair value of such Guarantor’s assets exceeds the total
amount of such Guarantor’s liabilities (including, without limitation,
contingent liabilities), (ii) such Guarantor has capital and assets sufficient
to carry on its businesses, (iii) such Guarantor is not engaged and is not
contemplating engagement in a business or a transaction for which its remaining
assets are unreasonably small in relation to such business or transaction,
(iv) such Guarantor does not intend to incur or believe that it will incur debts
beyond its ability to pay as they become due, and (v) such Guarantor will not be
rendered insolvent by the execution, delivery and performance of documents
relating to this Guaranty or by the consummation of the transactions
contemplated under this Guaranty, provided that no representation or warranty in
this subsection (m) is provided with respect to Rentech Services Corporation,
SilvaGas Corporation, GCSEC Holdings, LLC, Gulf Coast Synthetic Energy Center,
LLC, RTK WP3 Canada, ULC, RTK WP Dev Canada, ULC, RTK WP4 Canada, ULC, RTK WP5
Canada, ULC, RTK Canada Energy Holdings ULC, Olympiad Renewable Energy Centre,
ULC, and Rentech Energy Technology Center, LLC.

(n)       Such Guarantor has complied with its applicable reporting obligations,
if any, with respect to the Underlying Equity and the Loan Documents (i) under
Sections 13 and 16 of the Exchange Act, including any required filings with the
SEC and (ii) under applicable securities laws of any other jurisdiction.

 

5



--------------------------------------------------------------------------------

(o)      Such Guarantor has not engaged in or entered into any transaction
prohibited under Section 2.15 of the Credit Agreement.

(p)      Neither such Guarantor nor any Subsidiary thereof (including any Issuer
Entity) nor any of the assets, properties or revenues of any such Person has any
right of immunity on the grounds of sovereignty or otherwise from jurisdiction
of any court or from setoff or any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the Law of any jurisdiction.

(q)      The Guaranteed Obligations constitute direct, general, unconditional
and unsubordinated Debt of such Guarantor and rank pari passu in right of
payment with all other senior Debt of such Guarantor. The Guaranty is not
entered into by such Guarantor with the intent of facilitating a disposition of
the Collateral Shares.

(r)       All written information provided with respect to such Guarantor and
its Affiliates (including Issuer) by or on behalf of such Guarantor to
Administrative Agent or any Lender in connection with the negotiation, execution
and delivery of this Guaranty and the other Loan Documents or the transactions
contemplated hereby and thereby including, but not limited to, any financial
statements provided to Administrative Agent, was or will be, on or as of the
applicable date of provision thereof, when taken as a whole, complete and
correct in all material respects and did not (or will not) contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not misleading in light of the time and
circumstances under which such statements were made.

(s)      All financial statements delivered or to be delivered to Administrative
Agent pursuant to Section 7(b)(i) and (ii) of this Guaranty or Sections 3.01 or
5.01(b) of the Credit Agreement have been or will be prepared in accordance with
GAAP consistently applied and do or will, in all material respects, present
fairly the financial condition of the Persons covered thereby as at the dates
thereof and the results of their operations for the periods then ended.

(t)       Each material agreement to which such Guarantor or any Subsidiary
thereof (including any Issuer Entity, if applicable) is a party that requires an
8-K filing by or on behalf of such Person with the SEC is in full force and
effect, and neither such Guarantor nor any Subsidiary thereof (including any
Issuer Entity, if applicable) is in default under any provision of any
indenture, mortgage, deed of trust, credit agreement, loan agreement or any
other material agreement or instrument to which such Person is a party or by
which such Person or any of its properties or assets is bound which could
reasonably be expected to result in a Material Adverse Effect, other than as
disclosed on Schedule 6(t).

(u)      All licenses, permits, approvals, concessions or other authorizations
necessary to the conduct of the business of such Guarantor have been duly
obtained and are in full force and effect, except where the failure to obtain
and maintain any of the foregoing could not reasonably be expected to result in
a Material Adverse Effect. There are no restrictions or requirements which limit
such Guarantor’s ability to lawfully conduct its business or limit such
Guarantor’s ability to perform its obligations under this Guaranty or any other
Loan Document.

 

6



--------------------------------------------------------------------------------

(v)       No Guarantor nor any Subsidiary thereof (including any Issuer Entity,
if applicable) is engaged in any business in the United States other than as
described in its Constituent Documents, if any.

(w)      Such Guarantor understands that upon the occurrence of an Event of
Default and the exercise of remedies pursuant to the Loan Documents, (i) the
Collateral may be sold which may result in substantially discounted realization
value with respect to the Collateral compared with the then market price and
(ii)(A) a bulk sale of the Collateral may occur which may result in a
substantially discounted realization value with respect to the Collateral
compared to the then current market price and (B) a private sale of the
Collateral may occur which may result in less proceeds than a public sale. Such
Guarantor acknowledges and agrees that (x) any such bulk sale or private sale
shall be a commercially reasonable disposition under the Uniform Commercial Code
or other applicable laws notwithstanding any loss to it from a lower sale price,
(y) the Lender Parties shall not have any liability or responsibility for any
losses to such Guarantor or Borrower arising from any such exercise of remedies,
and (z) any such bulk sale or private sale shall not affect the validity or
enforceability of this Guaranty or the obligations of such Guarantor hereunder.

(x)       Schedule 6(x) sets forth as of the Restatement Effective Date a list
of all Subsidiaries of the Guarantors and all other Equity Interests owned,
directly or indirectly, by the Guarantors. All such Equity Interests are fully
paid and non-assessable.

(y)       (i) Except as could not reasonably be expected to result in a Material
Adverse Effect, (A) each Plan has been maintained in compliance with the
applicable provisions of the Internal Revenue Code and ERISA; (B) no ERISA Event
has occurred or is reasonably expected to occur; and (C) as of the most recent
valuation date, the present value of all accumulated benefits under each Pension
Plan (based on the assumptions used for purposes of Accounting Standards
Codification No. 715: Compensation-Retirement Benefits) do not exceed the fair
market value of the assets of such Pension Plan allocable to such accrued
benefits; and (ii) the underlying assets of any Guarantor do not constitute Plan
Assets (provided that any reference to Borrower in any embedded definitions in
the Credit Agreement shall be construed to refer to Parent Guarantor for
purposes of this Section 6(y)).

(z)       (i)        There is no pending or, to such Guarantor’s knowledge,
threatened, Environmental Claim against such Guarantor or each Subsidiary
thereof (including any Issuer Entity) or any properties or assets owned, leased
or operated by such Person, and such Guarantor and any Subsidiary thereof
(including any Issuer Entity) has not received any notice of any such
Environmental Claim, and no proceeding has been instituted raising any such
Environmental Claim, except (x) as could not, in the aggregate, reasonably be
expected to result in a Material Adverse Effect or (y) as set forth on Schedule
6(e).

(ii)       Such Guarantor and each Subsidiary thereof (including any Issuer
Entity) has obtained all Permits that are required pursuant to Environmental Law
for the operation of its business and all such Permits are in full force and
effect, except as could not, in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

(iii)      Such Guarantor does not have knowledge of any facts which could
reasonably be expected to give rise to any Environmental Claim, public or
private, including any violation of Environmental Laws, any Release of Hazardous
Materials or any damage to the Environment emanating from, occurring on or in
any way related to any real properties or other assets now or formerly owned,
leased or operated by such

 

7



--------------------------------------------------------------------------------

Guarantor or any Subsidiary thereof (including any Issuer Entity), except (x) as
set forth on Schedule 6(e) or (y) such as could not, in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

(iv)      No Hazardous Materials have been used, generated, manufactured,
stored, Released, transported or treated by any such Guarantor nor any
Subsidiary thereof (including any Issuer Entity) or on, at, under or from any
real properties or other assets now or formerly owned, leased or operated by
such Person, except, in the case of any of the foregoing, (x) in the ordinary
course of business or in a manner that could not, in the aggregate, reasonably
be expected to result in a Material Adverse Effect or (y) as set forth on
Schedule 6(e).

(aa)    (i)        Neither such Guarantor nor any of its Subsidiaries are, and
to such Guarantor’s knowledge none of its or their respective Affiliates are, in
violation of any requirement of Law relating to terrorism or money laundering
(collectively, “AML Laws”), including, but not limited to, Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), the Patriot Act, and any other enabling legislation or executive order
relating thereto, and other federal, provincial, state, local or foreign laws
relating to “know your customer” and antimony laundering rules and regulations.

(ii)       Neither such Guarantor nor any of its Subsidiaries and, to such
Guarantor’s knowledge, none of its or their respective Affiliates and no broker
or other agent of any Loan Party acting in any capacity in connection with the
Loan Documents is any of the following: (A) a Person that is listed in the annex
to, or is otherwise subject to the provisions of, the Executive Order or any
other applicable OFAC regulation; (B) a Person owned or controlled by, or acting
on behalf of, any Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order or any other applicable OFAC
regulation; (C) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any applicable AML Law; (D) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order or other applicable OFAC regulations; or (E) a
Person that is named as a “specially designated national” or “blocked person” on
the most current list published by OFAC at its official website, currently
available at www.treas.gov/offices/enforcement/ofac/ or any replacement website
or other replacement official publication of such list.

(iii)      Neither such Guarantor nor any of its Subsidiaries and, to such
Guarantor’s knowledge, none of its or their respective Affiliates and no broker
or other agent of any Loan Party acting in any capacity in connection with the
Facility (A) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in clause (ii) above, (B) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or other applicable OFAC regulations, or (C) engages in
or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any applicable AML Law.

(iv)      No part of the proceeds of any Loan will be used directly or
indirectly for any payments to any government official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official governmental capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of any applicable
Laws.

 

8



--------------------------------------------------------------------------------

If such Guarantor acquires or forms any Subsidiary, each of the foregoing
representations and warranties referring to any Subsidiary of such Guarantor
shall be thereafter deemed modified to cover, on a prospective basis, such
Guarantor and its respective Subsidiaries (including such Guarantor’s newly
acquired or formed Subsidiary), mutatis mutandis.

7.        Affirmative Covenants.    Parent Guarantor shall, and shall cause each
Subsidiary thereof (for purposes of clarity, no Issuer Entity is subject to the
covenants under this Section 7) to:

(a)       Existence.      Preserve and maintain its existence and material
rights and franchises; provided that any Subsidiary may merge, consolidate or
take any actions that may terminate its existence and/or material rights and
franchises, as permitted under Section 8(f).

(b)       Reporting Requirements.      Furnish to Administrative Agent or cause
to be furnished to Administrative Agent:

(i)         as soon as available, but in any event within ninety (90) days after
the end of each of its fiscal years, Parent Guarantor’s annual audited
consolidated financial statements, including all notes thereto, which statements
shall include a consolidated statement of financial position as of the end of
the relevant fiscal year and a statement of operations and a statement of cash
flows for such fiscal year, all setting forth in comparative form the
corresponding figures from the previous fiscal year, all prepared in conformity
with GAAP and accompanied by an unqualified report and opinion of independent
certified public accountants with an accounting firm of national standing and
reputation, which shall state that such financial statements, in the opinion of
such accountants, present fairly, in all material respects, the consolidated
financial position of Parent Guarantor as of the date thereof and the results of
its operations and cash flows for the period covered thereby in conformity with
GAAP, consistently applied;

(ii)        as soon as available, but in any event no later than forty-five
(45) days after the end of each of the first three fiscal quarters of each
fiscal year of Parent Guarantor, Parent Guarantor’s quarterly unaudited
consolidated financial statements prepared in respect of such fiscal quarter and
for the portion of Parent Guarantor’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by a
Responsible Officer of Parent Guarantor as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of Parent
Guarantor in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

(iii)       concurrently with such distributions or filing with the SEC, copies
of all financial reports distributed by or on behalf of Parent Guarantor to all
of its shareholders;

(iv)       no later than thirty (30) days after the start of each calendar year,
a consolidated budget for Parent Guarantor and its Subsidiaries for such
calendar year;

 

9



--------------------------------------------------------------------------------

(v)      no later than twenty five (25) days after the last day of each calendar
month, a report comparing the actual receipts and expenditures by Parent
Guarantor and its Subsidiaries through the last day of such calendar month with
the receipts and expenditures shown for such period in the consolidated budget
for such calendar year provided by Borrower pursuant to clause (iv) above.

(vi)     within twenty five (25) days after the last day of each calendar month
occurring after the Restatement Effective Date, the Rolling Cash Flow Statement
prepared as of such date;

(vii)     copies of all general communications delivered by Parent Guarantor to
all shareholders of Parent Guarantor within two (2) Business Days of the day
such communications were first delivered to such shareholders or filed with the
SEC; and

(viii)    promptly, and in any event within two (2) Business Days after receipt
thereof by Parent Guarantor or any Affiliate of Parent Guarantor, copies of each
notice or other correspondence received from the SEC concerning any
investigation or possible investigation or other similar inquiry by such agency
regarding Parent Guarantor or any Loan Party (for the avoidance of doubt,
routine trading inquiries not involving any Loan Party shall not be covered by
this clause (viii));

(ix)     as soon as possible and in any event within two (2) Business Days after
Parent Guarantor obtains actual knowledge of the occurrence of (A) any Event of
Default or Default, (B) any actual or threatened litigation which, if adversely
determined to Parent Guarantor or any Subsidiary thereof, could reasonably be
expected to result in a Material Adverse Effect or (C) any event which could
reasonably be expected to result in a Material Adverse Effect, in each case, a
statement of a Responsible Officer of Parent Guarantor setting forth the details
thereof and the action which Parent Guarantor or such Subsidiary has taken and
proposes to take with respect thereto;

(x)      as soon as possible and in any event within two (2) Business Days after
Parent Guarantor obtains actual knowledge of the occurrence of any of the
following, notice thereof: (I) the Unrestricted Cash is less than $10,000,000 in
the aggregate and (II) the Unrestricted Cash is less than $5,000,000 in the
aggregate;

(xi)     promptly after request therefor, such other business and financial
information respecting the condition or operations, financial or otherwise, of
Parent Guarantor, other than MNPI, as Administrative Agent may from time to time
reasonably request; and

(xii)    promptly but in any event within twenty (20) days after any Guarantor
knows, or has reason to know, that any ERISA Event has occurred or will occur
(provided that any reference to Borrower in any embedded definitions in the
Credit Agreement shall be construed to refer to Parent Guarantor for purposes of
this clause (xii)).

Each Guarantor shall use commercially reasonable efforts to not provide any MNPI
in any document or notice required to be delivered pursuant to, or in connection
with, this Guaranty or any other Loan Document to any Lender Party. Each
Guarantor acknowledges and agrees that if any Lender Party or any of its
Affiliates, acting in such capacities in connection with the Facility, received
from any Guarantor or any of its

 

10



--------------------------------------------------------------------------------

Affiliates any such MNPI, such Lender Party or Affiliate may disclose such MNPI
publicly in connection with any foreclosure conducted in connection with any
property of a Guarantor.

Each Guarantor hereby acknowledges that the Lender Parties acting in their
respective capacities in connection with this Guaranty and any other Loan
Document as such do not wish to receive MNPI. Each Guarantor hereby agrees that
upon provision of any materials or information provided by or on behalf of such
Guarantor hereunder (collectively, “Guarantor Materials”), such Guarantor shall
be deemed to (x) have represented that such Guarantor Materials contain no MNPI
and (y) have authorized each Lender Party to treat such Guarantor Materials as
not containing any MNPI; provided, however, that (i) to the extent such
Guarantor Materials constitute Information, they shall be treated as set forth
in Section 8.12 of the Credit Agreement and (ii) to the extent such Guarantor
Materials contains MNPI, such Guarantor shall so notify the Lender Parties. Each
Lender Party acknowledges that such Guarantor may withhold information otherwise
required to be delivered pursuant to any Loan Document to the extent such
Guarantor believes in good faith that such information constitutes MNPI, and
such Guarantor shall not be deemed to have failed to comply with any requirement
to deliver such information.

Documents required to be delivered pursuant to clause (i), (ii), (iii) or
(vii) above may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date on which Parent Guarantor posts such
documents, or provides a link thereto on Parent Guarantor’s website on the
Internet at the website address listed in Section 8.02 of the Credit Agreement;
provided that: (i) if Administrative Agent so requests, Parent Guarantor shall
deliver paper copies of such documents to Administrative Agent until a written
request to cease delivering paper copies is given by Administrative Agent and
(ii) Parent Guarantor shall notify (which may be by facsimile or electronic
mail) Administrative Agent of the posting of any such documents. For the
avoidance of doubt, Parent Guarantor may deliver any documents via facsimile or
electronic mail in accordance with Section 8.02 of the Credit Agreement.

(c)       Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its material obligations and liabilities, including:
(i) all material taxes, assessments, claims and governmental charges or levies
imposed upon it or upon its property; provided, however, that such Person shall
not be required to pay or discharge any such tax, assessment, claim or charge
that is being diligently contested in good faith and by proper proceedings and
as to which appropriate reserves are being maintained; and (ii) all lawful
claims which, if unpaid, would become a Lien on its property.

(d)       Keeping of Books.    (i)  Keep proper books of record and account as
are necessary to prepare financial statements in accordance with GAAP or with
the generally accepted accounting principles applicable to the relevant
Subsidiary in its jurisdiction of incorporation as may be approved by a
significant segment of the accounting profession in such jurisdiction that are
applicable to the circumstances as of the date of determination, consistently
applied and (ii) cause the consolidated financial statements of the Parent
Guarantor to contain a note indicating that the Put Pledgor is a legal entity
separate and distinct from the Parent Guarantor and that the assets of the Put
Pledgor are not available to the creditors of the Parent Guarantor.

 

11



--------------------------------------------------------------------------------

(e)      Inspection Rights.   At any reasonable time during normal business
hours and upon reasonable prior notice, from time to time permit any Lender
Party or any agent or representative thereof (in each case, subject to
Section 8.12 of the Credit Agreement) to (i) visit and inspect the properties of
such Person and discuss the affairs, finances, assets and accounts of such
Person with any of such Person’s officers, directors or other representatives
and (ii) discuss the affairs, finances, assets and accounts of such Person with
such Person’s independent certified public accountants and to examine and make
copies of and abstracts from their records and books of account, all at the
expense of such Guarantor; provided, however, that after the occurrence of an
Event of Default, any Lender Party (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of such
Guarantor at any time during normal business hours and without advance notice.

(f)       Compliance with Laws.    Comply with all disclosure / filing
requirements of applicable Law associated with entering into the Guaranty and
the other Loan Documents, as applicable, and comply with all other requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (i) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (ii) the failure
to comply therewith could not reasonably be expected to result in a Material
Adverse Effect.

(g)      Compliance with Environmental Laws.

(i)         Comply with all Environmental Laws, except such non-compliance as
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

(ii)        Obtain, maintain in full force and effect and comply with all
Permits necessary to the ownership and operation of its properties and assets or
to the conduct of its business, except to the extent that a failure to do so
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

(iii)       Comply in a timely manner with all Environmental Laws including
those relating to the Release of Hazardous Materials, together with any other
applicable legal requirements for conducting, on a timely basis, periodic tests,
monitoring and remediation of contamination of the Environment, and diligently
comply with the regulations of the United States Environmental Protection Agency
and other applicable Governmental Authorities, except where the failure to do so
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

(h)      AML Laws.  Carry out its business in compliance with, and direct its
Affiliates to carry out their businesses to enable each Guarantor to comply
with, each of the representations and warranties under Section 6(aa).

(i)       Use of Proceeds.  Parent Guarantor shall cause the proceeds of the
Loans to be used solely for the purposes specified in Section 4.01(cc) of the
Credit Agreement.

(j)       Joinder of Emancipated Subsidiaries.  Within twenty (20) days after
the date of the termination or ineffectiveness of any restriction arising under
applicable Law or contract that restricts or prevents any Subsidiary (other than
any Issuer Entity) from becoming a Guarantor hereunder or becoming a party to
any Security Document that otherwise would be applicable to such Subsidiary,
Parent Guarantor shall cause such Subsidiary, to the extent it is then permitted
to do so under applicable Law and the agreements to which it is a party or is
subject, to enter into the documents referred to in Section 8(n) of this
Guaranty.

(k)      Further Assurance.  Upon the request of Administrative Agent, execute
and/or deliver any additional agreements, documents and instruments, and take
such further actions as may be reasonably requested by Administrative Agent from
time to time, to carry out the provisions and purposes of this Guaranty and the
other Loan Documents.

 

12



--------------------------------------------------------------------------------

8.        Negative Covenants.    Parent Guarantor shall not, directly or
indirectly, nor shall it permit any Subsidiary thereof (for purposes of clarity,
no Issuer Entity is subject to the covenants under this Section 8) to, directly
or indirectly:

(a)        Restricted Transactions.  Enter into any transactions prohibited by
Section 2.15 of the Credit Agreement, or take any action which could reasonably
be expected to create any restrictions on transfer or disposition of the
Collateral Shares or otherwise cause the representations and warranties in
Section 4.01(o)  or (p) of the Credit Agreement to be inaccurate as of any date.

(b)        Investment Company.  Become an “investment company,” as such term is
defined in the United States Investment Company Act of 1940.

(c)        Compliance with Margin Regulations.  Take any action with respect to
the Loan Documents that would result in a violation of Regulation T, U, or X.

(d)        Additional Debt.  Create, incur, assume or suffer to exist any Debt,
other than (i) Debt incurred pursuant to the Loan Documents, (ii) Debt of any
Loan Party owing to another Loan Party, in each case, for intercompany loans or
advances, (iii) Debt of any Subsidiary that is not a Loan Party owing to another
Subsidiary that is not a Loan Party, in each case, for intercompany loans or
advances, (iv) Debt of any Loan Party owing to any Subsidiary that is not a Loan
Party, in an aggregate outstanding principal amount at any time not exceeding
$5,000,000, in each case, for intercompany loans or advances, (v) [reserved],
(vi) Debt of any Subsidiary that is not a Loan Party owing to any Loan Party, in
an aggregate outstanding principal amount at any time not exceeding $3,000,000,
for intercompany loans or advances, (vii) Debt existing on the date hereof and
listed on Schedule 8(d), and extensions, renewals, refinancings and replacements
thereof, provided that (x) for all Debt listed on Schedule 8(d) other than the
Debt described in clauses (10) – (20) thereof, no such extension, renewal,
refinancing or replacement shall add additional obligors in respect of such Debt
or result in an increase in the outstanding principal amount of such Debt in
excess of that in effect immediately prior to giving effect to such extension,
renewal, refinancing or replacement except by an amount equal to any premium,
accrued interest, and reasonable fees and expenses incurred in connection
therewith and (y) for all Debt described in clauses (10) – (20) of Schedule
8(d), no such extension, renewal, refinancing or replacement thereof shall add
additional obligors in respect of such Debt or result in an increase in the
outstanding principal amount of such Debt at any time in excess of $24,000,000
and an amount equal to any premium, accrued interest, and reasonable fees and
expenses incurred in connection therewith, (viii) Debt of the Ontario Pellets
Entities pursuant to an Ontario Pellets Working Capital Credit Facility in an
aggregate outstanding principal amount at any time not exceeding $15,000,000,
(ix) Debt under performance bonds or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, in an
aggregate outstanding amount at any time not exceeding $2,000,000, (x) Debt
consisting of capital lease obligations in an aggregate outstanding amount at
any time not exceeding $2,000,000, (xi) Debt described in clause (c) of the
definition of

 

13



--------------------------------------------------------------------------------

“Debt” in the Credit Agreement incurred in the ordinary course of business and
arising under unsecured Swap Agreements that are not speculative in nature, in
an aggregate outstanding amount at any time not exceeding $3,000,000 and
(xii) other Debt in an amount not exceeding $1,000,000 in the aggregate at any
time.

(e)        Limitation of Liens.  Create, incur, assume or suffer to exist any
Lien, other than (i) Liens created under the Loan Documents, (ii) Liens existing
on the date hereof and listed in clause (1) of Schedule 8(e) and Liens securing
extensions, refinancings, renewals and replacements thereof of the Debt secured
thereby, provided that no such extension, renewal, refinancing or replacement
shall add additional obligors in respect of such Debt or result in an increase
in the outstanding principal amount (except as permitted pursuant to
Section 8(d)(vii)(y) above) of obligations secured by such Lien or the assets
covered by such Lien in excess of that in effect immediately prior to giving
effect to such extension, renewal, refinancing or replacement except by an
amount equal to any premium, accrued interest, and reasonable fees and expenses
incurred in connection therewith, (iii) Liens on the assets of the Ontario
Pellets Entities securing an Ontario Pellets Working Capital Credit Facility
permitted pursuant to Section 8(d)(viii) above, provided that, in the case of
this clause (iii), no such Lien shall encumber real property of any Ontario
Pellets Entity to secure such Ontario Pellets Working Capital Credit Facility
unless Administrative Agent shall have been granted a subordinated Lien on such
real property (or Required Lenders shall have waived such requirement) and
(iv) Liens described in clauses (2) through (12) of Schedule 8(e).

(f)        Mergers, Etc.   Merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of, whether in one transaction or in a
series of transactions, all or substantially all of its property and assets
(whether now owned or hereafter acquired) to any Person, except that any
Subsidiary of Parent Guarantor (other than Borrower, Put Pledgor, and any Issuer
Entity) (i) may merge or consolidate with or into Parent Guarantor or convey,
transfer, lease or otherwise dispose of, all or substantially all of its
property and assets to Parent Guarantor, provided that Parent Guarantor shall be
the surviving Person, or (ii) may merge or consolidate with or into any other
Loan Party (other than Fulghum Fibres, Inc.) or convey, transfer, lease or
otherwise dispose of, all or substantially all of its property and assets to
another Loan Party (other than Fulghum Fibres, Inc.), provided that the
surviving Person is a Loan Party.

(g)        Limitation on Exercise of Registration Rights.  Exercise, or permit
any Subsidiary to exercise, more than two demand registration rights under
Section 7.12 of the Partnership Agreement with respect to any Underlying Equity
unless the Secured Party has previously exercised the rights to require
registration of Underlying Equity specified in Section 4(l) of the Pledge
Agreement.

(h)        No New Business.   Engage in any business other than (i) the business
it is principally engaged in on the Restatement Effective Date and (ii) any
business transactions expressly permitted by the terms of the Loan Documents.

(i)        No Amendment of Constituent Documents, Etc.     Amend, supplement or
otherwise modify, or consent to any amendment, supplement or other modification
of, any of the terms or provisions of its Constituent Documents that could
reasonably be expected to have an adverse effect on any Loan Party or Lenders.

(j)        Restricted Payments.   Declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payments or incur any obligation to do
so, except that (i) each

 

14



--------------------------------------------------------------------------------

Subsidiary of Parent Guarantor may make Restricted Payments to Parent Guarantor
or any other Subsidiary of Parent Guarantor that directly owns Equity Interests
in such Person (and, in the case of any Subsidiary of Parent Guarantor that is
not wholly-owned by a Subsidiary of Parent Guarantor, Restricted Payments may be
made pro rata to the other shareholders of such Subsidiary) and (ii) with the
prior written consent of the Required Lenders, Parent Guarantor may make
Restricted Payments so long as no Default or Event of Default has occurred and
is continuing or would result therefrom.

(k)         Loans and Investments. (i) Lend money or credit, make advances to,
or provide guarantees or credit support for the benefit of, any Person except
(x) in connection with Debt permitted pursuant to Section 8(d)(ii) – (vi) or
(y) for guarantees or credit support provided in the ordinary course of business
and consistent with past practice in an aggregate outstanding principal amount
at any time not exceeding $2,500,000 or (ii) purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any other Person (other than to Loan Parties (other than
Fulghum Fibres, Inc.) or to Subsidiaries formed or acquired in compliance with
Section 8(n)).

(l)          Disposition of Assets. Dispose of any asset, other than (i) any
Disposition in a single transaction or series of related transactions that
involves assets having a fair market value or that results in generating Net
Cash Proceeds, in either case, of less than $2,000,000, (ii) any Disposition of
inventory in the ordinary course of business, (iii) any Disposition of damaged,
worn-out or obsolete assets in the ordinary course of business, or (iv) any
Disposition in a single transaction or series of related transactions that
results in generating Net Cash Proceeds of greater than or equal to $2,000,000;
provided that Borrower makes an offer to prepay a principal amount of the Loans
in an amount equal to the difference of (x) such Net Cash Proceeds and
(y) prepayments the applicable Subsidiary is required to make pursuant to the
terms of Debt documentation applicable to such Subsidiary listed on Schedule
8(d), in accordance with Section 2.05(c) of the Credit Agreement.

(m)        Transactions with Affiliates. Enter into any transaction with or make
any payment or transfer to any Affiliate (including any Issuer Entity) of Parent
Guarantor, except (i) for any such transaction with, or payment or transfer to,
a Loan Party (other than Fulghum Fibres, Inc.), (ii) for any such transaction
with, or payment or transfer between Subsidiaries who are not Loan Parties,
(iii) for any such transaction with, or payment or transfer between Fulghum
Fibres, Inc. and Subsidiaries who are not Loan Parties, (iv) in the ordinary
course of business and upon fair and reasonable terms no less favorable to such
Person than would be obtained in a comparable arm’s-length transaction with a
Person not an Affiliate of Parent Guarantor or (v) as expressly permitted
hereunder, provided that any transaction or payment or transfer referred to in
clauses (i) through (v) of this subsection (m) is otherwise permitted by the
terms of the Loan Documents.

(n)         Formation of Subsidiaries. Form, create, organize, incorporate or
acquire any direct or indirect Subsidiary (other than a Subsidiary of any Issuer
Entity or a Subsidiary of a Group Entity that is not a Loan Party) (the
foregoing, a “New Subsidiary”), unless (i) the holders of the Equity Interests
in such New Subsidiary simultaneously deliver to the Administrative Agent a
supplement to Schedule 2(a) of the Pledge Agreement (Other Equity) and all
certificates, investment securities and other instruments and documents which
are part of such Equity Interests, and otherwise comply with the terms of the
Pledge Agreement (Other Equity) (or applicable foreign law equivalent) with
respect thereto and (ii) such New Subsidiary simultaneously executes and
delivers to the Administrative Agent (A) an Addendum to Guaranty in compliance
with Section 27, (B) an Addendum to Security Agreement (as defined in the

 

15



--------------------------------------------------------------------------------

Security Agreement) in compliance with Section 25 of the Security Agreement (or
applicable foreign law equivalent), (C) an Acknowledgment substantially in the
form of a Group Entity Acknowledgment and (D) if such New Subsidiary owns any
Equity Interests, an Addendum to Pledge Agreement (as defined in the Pledge
Agreement (Other Equity)) in compliance with Section 10 of the Pledge Agreement
(Other Equity) (or applicable foreign law equivalent).

(o)      ERISA.     (i)  Establish any new Pension Plan; or (ii) without the
approval of all Lenders, take any action that would cause its underlying assets
to constitute Plan Assets (provided that any reference to Borrower in the
embedded definitions in the Credit Agreement shall be construed to refer to
Parent Guarantor for purposes of this Section 8(o)).

(p)      Restrictions on Subsidiary Restricted Payments and Loans.  Enter into
or suffer to exist or become effective any consensual encumbrance or restriction
that by its terms limits the ability of any Subsidiary of Parent Guarantor
(other than any Issuer Entity) to (x) make Restricted Payments in respect of any
Equity Interests of such Subsidiary held by, or pay any Debt owed to, Borrower
or any Guarantor or (y) provide loans or advances to Parent Guarantor or any
other Loan Party, except for such encumbrances or restrictions (i) existing
under the Loan Documents or agreements governing permitted Debt existing on the
Restatement Effective Date or (ii) existing under agreements governing Debt
permitted by Section 8(d) as long as such restrictions and encumbrances are no
more restrictive than those existing on the Restatement Effective Date.

9.        Covenants of Subsidiary Guarantors and Additional Guarantors.   Each
Subsidiary Guarantor and Additional Guarantor agrees to be bound by and to
comply with each covenant in Section 7 and Section 8  hereof insofar as each
such covenant is applicable to it or to the extent compliance by Parent
Guarantor with such covenant would require that such Subsidiary Guarantor or
Additional Guarantor take or refrain from taking any action, and the compliance
or non-compliance with each such covenant shall be determined by reference to
the actions of each Subsidiary Guarantor or Additional Guarantor in addition to
those of Parent Guarantor. Section 7  and Section 8 are hereby incorporated by
reference as direct covenants of each Subsidiary Guarantor and Additional
Guarantor, mutatis mutandis.

10.      Subrogation.    No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been paid and performed in full
and any commitments of Administrative Agent or facilities provided by
Administrative Agent with respect to the Guaranteed Obligations are terminated.
If any amounts are paid to any Guarantor in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of
Administrative Agent and shall forthwith be paid to Administrative Agent to
reduce the amount of the Guaranteed Obligations, whether matured or unmatured.

11.      Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable (other than contingent indemnity obligations) under this
Guaranty are paid in full in cash and any commitments of Administrative Agent or
facilities provided by Administrative Agent with respect to the Guaranteed
Obligations are terminated. Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of Borrower or any Guarantor is made, or Administrative
Agent exercises its right of setoff, in respect of the Guaranteed Obligations
and such payment or the proceeds of such

 

16



--------------------------------------------------------------------------------

setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Administrative Agent in its discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Laws or otherwise, all as if such payment had not been
made or such setoff had not occurred and whether or not Administrative Agent is
in possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each
Guarantor under this paragraph shall survive termination of this Guaranty.

12.      Subordination.  Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of Borrower owing to such Guarantor, whether now
existing or hereafter arising, including but not limited to, any obligation of
Borrower to such Guarantor as subrogee of Administrative Agent or any Lender
Party or resulting from such Guarantor’s performance under this Guaranty, to the
payment in full in cash of all Guaranteed Obligations. If Administrative Agent
so requests, any such obligation or indebtedness of Borrower to such Guarantor
shall be enforced and performance received by such Guarantor as trustee for
Administrative Agent and the proceeds thereof shall be paid over to
Administrative Agent on account of the Guaranteed Obligations, but without
reducing or affecting in any manner the liability of such Guarantor under this
Guaranty.

13.      Stay of Acceleration.  In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against any Guarantor or Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by such
Guarantor immediately upon demand by Administrative Agent.

14.      Expenses.   Each Guarantor jointly and severally agrees to pay on
demand all out-of-pocket expenses (including attorneys’ fees and expenses and
the allocated cost and disbursements of internal legal counsel) in any way
relating to the enforcement or protection of Administrative Agent’s rights under
this Guaranty or in respect of the Guaranteed Obligations, including any
incurred during any “workout” or restructuring in respect of the Guaranteed
Obligations and any incurred in the preservation, protection or enforcement of
any rights of Administrative Agent in any proceeding under any Debtor Relief
Laws. The obligations of each Guarantor under this paragraph shall survive the
payment in full of the Guaranteed Obligations and termination of this Guaranty.

15.      Miscellaneous.  No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by
Administrative Agent and each Guarantor. No failure by Administrative Agent to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.
Unless otherwise agreed by Administrative Agent and each Guarantor in writing,
this Guaranty is not intended to supersede or otherwise affect any other
guaranty now or hereafter given by any Guarantor for the benefit of
Administrative Agent or any term or provision thereof.

16.      Condition of Borrower and Other Guarantors.   Each Guarantor
acknowledges and agrees that it has the sole responsibility for, and has
adequate means of, obtaining from Borrower and any other guarantor such
information concerning the financial condition, business

 

17



--------------------------------------------------------------------------------

and operations of Borrower and any such other guarantor as such Guarantor
requires, and that no Lender Party has any duty, and such Guarantor is not
relying on any Lender Party at any time, to disclose to such Guarantor any
information relating to the business, operations or financial condition of
Borrower or any other guarantor (the guarantor waiving any duty on the part of
any Lender Party to disclose such information and any defense relating to the
failure to provide the same).

17.        Survival of Representations.  All representations and warranties made
hereunder or in connection herewith shall survive the execution and delivery
hereof. Such representations and warranties have been or will be relied upon by
Administrative Agent and each other Lender Party, regardless of any
investigation made by Administrative Agent or any other Lender Party or on their
behalf and notwithstanding that Administrative Agent or any other Lender Party
may have had notice or knowledge of any Default or Event of Default, and shall
continue in full force and effect as long as any Loan or any Guaranteed
Obligation hereunder shall remain unpaid or unsatisfied.

18.        No Advisory or Fiduciary Relationship.    In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Guarantor acknowledges and agrees that: (a)(i) the services
regarding this Guaranty provided by Administrative Agent, the other Lender
Parties and their respective Affiliates are arm’s-length commercial transactions
between such Guarantor and its Affiliates, on the one hand, and Administrative
Agent and its Affiliates and the other Lender Parties, on the other hand,
(ii) such Guarantor has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) such Guarantor is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b)(i) Administrative Agent and each other Lender Party is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for such Guarantor or any of its Affiliates, or any
other Person and (ii) Administrative Agent and the other Lender Parties have no
obligation to such Guarantor or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) Administrative Agent, the other
Lender Parties and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of such Guarantor
and its Affiliates, and Administrative Agent and the other Lender Parties have
no obligations to disclose any of such interests to such Guarantor or any of its
Affiliates. To the fullest extent permitted by law, such Guarantor hereby waives
and releases any claims that it may have against Administrative Agent, any other
Lender Party or their respective Affiliates with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

19.        USA PATRIOT Act Notice.  Each Lender Party that is subject to the Act
(as hereinafter defined) and Administrative Agent (for itself and not on behalf
of any other Lender Party) hereby notifies each Guarantor that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Guarantor, which information includes the name
and address of each Guarantor and other information that will allow such Lender
Party or Administrative Agent, as applicable, to identify each Guarantor in
accordance with the Act. Guarantor agrees to promptly provide any Lender Party
or Administrative Agent with all of the information requested by such Person to
the extent such Person deems such information reasonably necessary to identify
each Guarantor in accordance with the Act.

 

18



--------------------------------------------------------------------------------

20.      Credit Agreement.   Each Guarantor acknowledges receipt of a copy of
the Credit Agreement, the Pledge Agreement, the Pledge Agreement (Other Equity),
the Group Entity Acknowledgments, the Security Agreement and the other Loan
Documents.

21.      Maximum Rate of Interest.  Notwithstanding anything contained in this
Guaranty or any other Loan Document to the contrary, no Guarantor resident in or
otherwise subject to the laws of Canada will be obliged to make any payment of
interest or other amounts payable to any Lender Party in excess of the amount or
rate that would be permitted by applicable Law or would result in the receipt by
the Lender Parties of interest at a criminal rate (with “interest” and “criminal
rate” being construed as contemplated under the Criminal Code (Canada)). If the
making of any payment by such Guarantor would result in a payment being made
that is in excess of such amount or rate, the applicable Lender Party will
determine the payment or payments that are to be reduced or refunded, as the
case may be, so that such result does not occur.

22.      Interest Act (Canada).  For the purposes of this Guaranty, whenever
interest to be paid by a Guarantor resident in or otherwise subject to the laws
of Canada is to be calculated on the basis of 360 days or any other period of
time that is less than a calendar year, the yearly rate of interest to which the
rate determined pursuant to such calculation is equivalent is the rate so
determined multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by 360 or such other number of days in
such period, as the case may be.

23.      Setoff.   If an Event of Default shall have occurred and be continuing,
Administrative Agent and each other Lender Party, and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
Administrative Agent or such Lender Party or any such Affiliate, to or for the
credit or the account of each Guarantor against any and all of the obligations
of such Guarantor now or hereafter existing under this Guaranty or any other
Loan Document to Administrative Agent or such Lender Party or its Affiliates,
irrespective of whether or not such Person or Affiliate shall have made any
demand hereunder or under any other Loan Document and although such obligations
of such Guarantor may be contingent or unmatured or are owed to a branch, office
or Affiliate of such Person or Lender Party different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness. The rights of
Administrative Agent and each Lender Party and its Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that Administrative Agent and such Lender Party or its Affiliates may have. Each
Lender Party agrees to notify such Guarantor and Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

24.      Indemnification; Consequential Damages and Survival.

(a)       Each Guarantor jointly and severally agrees to indemnify
Administrative Agent (and any sub-agent thereof), each other Lender Party and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee) incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Guarantor or any Related Party of any Guarantor arising out of, in connection
with, or as a result of (i) the

 

19



--------------------------------------------------------------------------------

execution or delivery of this Guaranty or any other Loan Document, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or the
administration of this Guaranty and the other Loan Documents, (ii) any Loan or
the use or proposed use of the proceeds therefrom, or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Guarantor or any Related Party of any
Guarantor, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted primarily from the gross negligence or willful
misconduct of such Indemnitee. This Section 24(a) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

(b)        To the fullest extent permitted by applicable Law, each Guarantor
shall not assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Guaranty, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnitee referred to in
Subsection (a) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Guaranty or the other Loan Documents or the transactions
contemplated hereby or thereby.

(c)        All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(d)        The obligations of each Guarantor under this Section shall survive
the payment in full of the Guaranteed Obligations and termination of this
Guaranty.

25.      Governing Law; Assignment; Jurisdiction; Notices.     This Guaranty
shall be governed by, and construed in accordance with, the law of the State of
New York, without giving effect to its conflict of laws provisions other than
Section 5-1401 of the New York General Obligations Law. This Guaranty shall
(a) bind each Guarantor and its successors and assigns, provided that no
Guarantor may assign its rights or obligations under this Guaranty without the
prior written consent of Administrative Agent (and any attempted assignment
without such consent shall be void), and (b) inure to the benefit of
Administrative Agent and its successors and assigns and Administrative Agent
may, without notice to any Guarantor and without affecting any Guarantor’s
obligations hereunder, assign, sell or grant participations in the Guaranteed
Obligations and this Guaranty, in whole or in part. Each Guarantor hereby
irrevocably (i) submits to the exclusive jurisdiction of the United States
District Court of the Southern District of the State of New York, and all
appropriate appellate courts or, if jurisdiction in such court is lacking, any
New York State court of competent jurisdiction sitting in New York County (and
all appropriate appellate courts), in any action or proceeding arising out of or
relating to this Guaranty or any other Loan Document, (ii) agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State court or, to the fullest extent permitted by applicable
Law, in such Federal court, (iii) waives to the fullest extent permitted by law
(A) any objection that it may now or hereafter have to the laying of venue of
any action or proceeding arising out of or relating to this Guaranty or any
other Loan Document

 

20



--------------------------------------------------------------------------------

in any such Federal or state court and (B) any defense asserting an inconvenient
forum in connection therewith, and (iv) agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guaranty or in any other Loan Document shall affect any right
that Administrative Agent or any Lender may otherwise have to bring any action
or proceeding relating to this Guaranty or any other Loan Document against any
Guarantor or the properties of such party in the courts of any jurisdiction.
Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 8.02(a) of the Credit Agreement. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable Law. Each Guarantor agrees that
Administrative Agent may disclose to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
hereunder any and all information in Administrative Agent’s possession
concerning any Guarantor, this Guaranty and any security for this Guaranty. All
notices and other communications to any Guarantor and Administrative Agent under
this Guaranty shall be in writing and shall be delivered in the manner set forth
in Section 8.02 of the Credit Agreement to the addresses specified therein for
such Person.

26.      WAIVER OF JURY TRIAL.     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER FACILITY DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

27.      Enforcement of Guaranty.    Administrative Agent may enforce this
Guaranty with respect to all or a portion of the Guaranteed Obligations. Each
Guarantor hereby acknowledges that no failure on the part of any Lender Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof nor shall the single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.

28.      Judgment Currency.

(a)       If, for the purposes of obtaining judgment in any court, it is
necessary to convert a sum due to a Lender Party in any currency (the “Original
Currency”) into another currency (the “Other Currency”), the Lender Parties and
the Guarantors agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which, in accordance with normal
banking procedures, such Lender Party could purchase the Original Currency with
the Other Currency on the Business Day preceding the day on which final judgment
is given or, if permitted by applicable law, on the day on which the judgment is
paid or satisfied.

29.      The obligations of any Guarantor not resident in the U.S. in respect of
any sum due in the Original Currency from it to a Lender Party under any of the
Loan Documents shall, notwithstanding any judgment in any Other Currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender Party of any sum adjudged to be so due in

 

21



--------------------------------------------------------------------------------

the Other Currency, the Lender Party may, in accordance with normal banking
procedures, purchase the Original Currency with such Other Currency. If the
amount of the Original Currency so purchased is less than the sum originally due
to such Lender Party in the Original Currency, each Guarantor jointly and
severally agrees, as a separate obligation and notwithstanding the judgment, to
indemnify such Lender Party, against any loss, and, if the amount of the
Original Currency so purchased exceeds the sum originally due to such Lender
Party in the Original Currency, such Lender Party shall remit such excess to the
applicable Guarantor.

30.      Entire Agreement.  This Guaranty and the other Loan Documents
constitute the entire agreement between the parties hereto relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, between the parties hereto relating to the
subject matter hereof.

31.      Additional Guarantors.    From time to time subsequent to the date
hereof, pursuant to Section 7(j) or Section 8(n), as the case may be, additional
Subsidiaries of Parent Guarantor or newly formed or acquired wholly-owned
Subsidiaries of Parent Guarantor may become parties hereto as additional
Guarantors (“Additional Guarantors”) by executing an Addendum to Guaranty
substantially in the form attached hereto as Exhibit A (an “Addendum to
Guaranty”). Upon delivery of any Addendum to Guaranty to the Administrative
Agent, notice of which is hereby waived by the Guarantors, each such Additional
Guarantor shall be a Guarantor hereunder and shall be as fully a party hereto as
if such Additional Guarantor were an original signatory hereto as of the date of
such Addendum to Guaranty. Each Guarantor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any Guarantor hereunder, nor by any election of the Administrative Agent or
the Secured Parties not to cause any wholly-owned Subsidiary of Parent Guarantor
to become an Additional Guarantor hereunder. This Guaranty shall be fully
effective as to any Guarantor that is or becomes a party hereto regardless of
whether any other Person becomes or fails to become or ceases to be a Guarantor
hereunder.

32.      Fulghum Fibres, Inc.  Notwithstanding anything in this Guaranty to the
contrary, it is not the intent of any party hereto to grant any security
interest in the assets of Fulghum Fibres, Inc. (other than equity interests in
Fulghum Fibres Chile S.A.).

33.      Limitation of Guaranty.   Any term or provision of this Guaranty or any
other Loan Document to the contrary notwithstanding, the maximum aggregate
amount for which any Guarantor shall be liable hereunder shall not exceed the
maximum amount for which such Guarantor can be liable without rendering this
Guaranty or any other Loan Document, as it relates to such Guarantor, subject to
avoidance under applicable requirements of Law relating to fraudulent conveyance
or fraudulent transfer (including the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act and Section 548 of title 11 of the United States
Code or any applicable provisions of comparable requirements of Law)
(collectively, “Fraudulent Transfer Laws”). Any analysis of the provisions of
this Guaranty for purposes of Fraudulent Transfer Laws shall take into account
the right of contribution established in Section 34 and, for purposes of such
analysis, give effect to any discharge of intercompany debt as a result of any
payment made under the Guaranty.

34.      Contribution.  To the extent that any Guarantor shall be required
hereunder to pay any portion of any Guaranteed Obligation exceeding the greater
of (a) the amount of the value actually received by such Guarantor and its
Subsidiaries from the Loans and other Obligations and (b) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the

 

22



--------------------------------------------------------------------------------

aggregate amount of the Guaranteed Obligations (excluding the amount thereof
repaid by Borrower) in the same proportion as such Guarantor’s net worth on the
date enforcement is sought hereunder bears to the aggregate net worth of all the
Guarantors on such date, then such Guarantor shall be reimbursed by such other
Guarantors for the amount of such excess, pro rata, based on the respective net
worth of such other Guarantors on such date.

35.      Amendment and Restatement.    This Guaranty amends and restates the
Original Guaranty. All obligations evidenced by the Original Guaranty that
remain outstanding and in effect as of the Restatement Effective Date are
continued by this Guaranty with such modifications as are set forth herein.

36.      Certain Defined Terms.  The following terms shall have the following
meanings when used herein:

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or sediment and natural resources such as flora and fauna.

“Environmental Claim” shall mean any and all suits, demands, demand letters,
claims, Liens, notices of non-compliance or violation, notices of liability or
potential liability, investigations, adversarial proceedings, consent orders,
consent decrees or consent agreements arising out of or pursuant to any
Environmental Law, the presence or Release of, or human exposure to, any
Hazardous Material or natural resource damages.

“Environmental Law” shall mean, collectively, all applicable federal,
provincial, state, local or foreign laws, including common law, ordinances,
regulations, rules, legal codes, orders, judgments or other Law that relate to
(a) the prevention, abatement or elimination of pollution, or the protection or
preservation of the Environment, wildlife or natural resources, (b) the use,
generation, handling, treatment, storage, Release, transportation or regulation
of, or exposure to, Hazardous Materials and (c) the protection of employee
health and workplace safety, including the Comprehensive Environmental Response
Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., the Endangered
Species Act, 16 U.S.C. §§ 1531 et seq., the Solid Waste Disposal Act, as amended
by the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq., the
Clean Air Act, 42 U.S.C. §§ 7401 et seq., the Clean Water Act, 33 U.S.C. §§ 1251
et seq., the Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq., the
Emergency Planning and Community Right to Know Act, 42 U.S.C. §§ 11001 et seq.,
and the Oil Pollution Act of 1990, 33 U.S.C. §§ 2701 et seq., each as amended,
and their applicable foreign, state or local counterparts or equivalents.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls or radon gas, of any
nature, in each case subject to regulation or which can give rise to liability
under any Environmental Law.

“NEWP” shall mean New England Wood Pellet, LLC, a Delaware limited liability
company.

 

23



--------------------------------------------------------------------------------

“Permits” shall mean any and all franchises, licenses, leases, permits,
approvals, notifications, certifications, registrations, authorizations,
exemptions, qualifications, and other rights, privileges and approvals required
under or issued pursuant to any Law.

“Release” shall mean any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or depositing or migrating in, onto or through the Environment.

[Remainder of Page Intentionally Left Blank]

 

24



--------------------------------------------------------------------------------

Executed as of the date first set forth above.

 

  Parent Guarantor:   RENTECH, INC.   By:  

/s/ Colin M. Morris

  Name: Colin M. Morris  
Title: Secretary, Senior Vice President, & General Counsel    Subsidiary
Guarantors:   RENTECH DEVELOPMENT CORPORATION   By:  

/s/ Dan J. Cohrs

  Name: Dan J. Cohrs   Title: Chief Financial Officer   RENTECH WP U.S. INC.  
By:  

/s/ Colin M. Morris

  Name: Colin M. Morris   Title: Secretary   FULGHUM FIBRES, INC.   By:  

/s/ Dan J. Cohrs

  Name: Dan J. Cohrs   Title: Vice President & Treasurer   RTK WP HOLDINGS, ULC
  By:  

/s/ Dan J. Cohrs

  Name: Dan J. Cohrs   Title: Chief Financial Officer & Executive Vice President
  RTK WP CANADA, ULC   By:  

/s/ Colin M. Morris

  Name: Colin M. Morris   Title: Senior Vice President & Secretary

 

Signature Page to Guaranty Agreement



--------------------------------------------------------------------------------

RTK WP2 HOLDINGS, ULC By:

/s/ Dan J. Cohrs

Name:  Dan J. Cohrs Title: Chief Financial Officer & Executive Vice President
RTK WP2 CANADA, ULC By:

/s/ Colin M. Morris

Name:  Colin M. Morris Title: Senior Vice President & Secretary RTK WP3 CANADA,
ULC By:

/s/ Colin M. Morris

Name:  Colin M. Morris Title: Senior Vice President & Secretary RTK WP4 CANADA,
ULC By:

/s/ Colin M. Morris

Name:  Colin M. Morris Title: Senior Vice President & Secretary RTK WP5 CANADA,
ULC By:

/s/ Colin M. Morris

Name:  Colin M. Morris Title: Senior Vice President & Secretary RTK WP DEV
CANADA, ULC By:

/s/ Colin M. Morris

Name:  Colin M. Morris Title: Senior Vice President & Secretary
RENTECH ENERGY TECHNOLOGY CENTER, LLC By:

/s/ Colin M. Morris

Name:  Colin M. Morris Title: Senior Vice President & Secretary

 

Signature Page to Guaranty Agreement



--------------------------------------------------------------------------------

RENTECH SERVICES CORPORATION By:

/s/ Dan J. Cohrs

Name: Dan J. Cohrs Title: Chief Financial Officer & Executive Vice President
SILVAGAS CORPORATION By:

/s/ Dan J. Cohrs

Name: Dan J. Cohrs Title: Chief Financial Officer & Executive Vice President
GCSEC HOLDINGS, LLC By:

/s/ Colin M. Morris

Name: Colin M. Morris Title: Secretary & Senior Vice President GULF COAST
SYNTHETIC ENERGY CENTER, LLC By:

/s/ Colin M. Morris

Name: Colin M. Morris Title: Secretary & Senior Vice President RTK CANADA ENERGY
HOLDINGS, ULC By:

/s/ Colin M. Morris

Name: Colin M. Morris Title: Senior Vice President & Secretary OLYMPIAD
RENEWABLE ENERGY CENTRE, ULC By:

/s/ Colin M. Morris

Name: Colin M. Morris Title: Senior Vice President & Secretary

 

Signature Page to Guaranty Agreement



--------------------------------------------------------------------------------

SCHEDULE 2

FOREIGN GUARANTORS

RTK WP HOLDINGS, ULC

RTK WP CANADA, ULC

RTK WP2 HOLDINGS, ULC

RTK WP2 CANADA, ULC

RTK WP3 CANADA, ULC

RTK WP4 CANADA, ULC

RTK WP5 CANADA, ULC

RTK WP DEV CANADA, ULC

RTK CANADA ENERGY HOLDINGS, ULC

OLYMPIAD RENEWABLE ENERGY CENTRE, ULC

 

Schedule 2 to Guaranty



--------------------------------------------------------------------------------

SCHEDULE 6(e)

The Pasadena Facility is owned by Rentech Nitrogen Pasadena, LLC, a subsidiary
of the Issuer. There are phosphogypsum stacks located at the Pasadena Facility
that will require closure. In the event the Issuer or its Subsidiaries becomes
financially obligated for the costs of closure, this would have a material
adverse effect on the Issuer’s business and cash flow.

The Pasadena Facility was used for phosphoric acid production until 2011, which
resulted in the creation of a number of phosphogypsum stacks at the Pasadena
Facility. Phosphogypsum stacks are composed of the mineral processing waste that
is the byproduct of the extraction of phosphorous from mineral ores. Certain of
the stacks also have been or are used for other waste materials and wastewater.
Applicable environmental laws extensively regulate phosphogypsum stacks.

The EPA reached a CAFO with ExxonMobil in September 2010 making ExxonMobil
responsible for closure of the stacks, proper disposal of process wastewater
related to the stacks and other expenses. In addition, the asset purchase
agreement between a subsidiary of Agrifos and ExxonMobil, or the 1998 APA,
pursuant to which the subsidiary purchased the Pasadena Facility in 1998 also
makes ExxonMobil liable for closure and post-closure care of the stacks, with
certain limitations relating to use of the stacks after the date of the
agreement. ExxonMobil is in the process of closing the “south stack” (a large
phosphogypsum stack that combines “stacks 2, 3 and 5”) and “stack 4” at the
facility. ExxonMobil has not yet started closure of “stack 1” at the facility,
which is the only remaining stack that is currently in use for disposal of waste
streams. Although ExxonMobil has expended significant funds and resources
relating to the closures, no assurance can be given that ExxonMobil will remain
able and willing to complete closure and post-closure care of the stacks in the
future, including as a result of actions taken by Agrifos prior to the closing
of the Agrifos Acquisition. As of January 2012, ExxonMobil estimated that its
total outstanding costs associated with the closures and long-term maintenance,
monitoring and care of the stacks will be approximately $102 million over the
next 50 years. However, the actual amount of such costs could be in excess of
this amount.

As discussed above, the costs of closure and post-closure care of the stacks
will be substantial. If the Issuer and its subsidiaries becomes financially
responsible for the costs of closure of the stacks, this would have a material
adverse effect on the Issuer’s business and cash flow.

 

Schedule 6(e) to Guaranty



--------------------------------------------------------------------------------

SCHEDULE 6(t)

Rentech, Inc., RTK WP Canada, ULC and Drax Power Limited are in negotiation of
an amendment to the Biomass Supply Agreement, dated May 1, 2013 among such
parties where among other things, the Agreement will be modified so that the
schedule for the delivery of wood pellets will be moved from beginning in the
fourth quarter of 2014 to calendar year 2015.

 

Schedule 6(t) to Guaranty



--------------------------------------------------------------------------------

SCHEDULE 6(x)

SUBSIDIARIES AND EQUITY INTERESTS1

 

Guarantor

 

Subsidiary and Percentage Owned

 

Rentech, Inc.

Rentech Services Corporation (100%)

ClearFuels Technology, Inc. (95%)

Rentech Development Corporation (100%)

SilvaGas Corporation (100%)

GCSEC Holdings, LLC (100%)

RTK Canada Energy Holdings, ULC (100%)

DSHC, LLC (100%)

Rentech WP U.S. Inc. (100%)

 

indirectly owned via DSHC, LLC:

Rentech Nitrogen Partners, L.P. (24.3%)

 

Rentech Development Corporation

Rentech Nitrogen Holdings, Inc. (100%)

Rentech Energy Technology Center, LLC (100%)

 

Rentech Nitrogen Holdings, Inc.

Rentech Nitrogen GP, LLC (100%)

Rentech Nitrogen Partners, L.P. (35.4%)

 

indirectly owned via Rentech Nitrogen Partners, L.P.:2

Rentech Nitrogen Pasadena Holdings, LLC (100%)

Rentech Nitrogen Finance Corporation (100%)

Rentech Nitrogen, LLC (100%)

 

indirectly owned via Rentech Nitrogen Pasadena

Holdings, LLC:

Rentech Nitrogen Pasadena, LLC (100%)

 

GCSEC Holdings, LLC

Gulf Center Synthetic Energy Center, LLC (100%)

 

RTK Canada Energy Holdings, ULC

Olympiad Renewable Energy Centre, ULC (100%)

 

Rentech WP U.S. Inc.

RTK (Luxembourg) WP (100%)

Rentech Graanul LLC (50%)

Fulghum Fibres, Inc. (100%)

New England Wood Pellet, LLC (100%)

 

indirectly owned via RTK (Luxembourg) WP:

RTK WP Holdings, ULC (100%)

RTK WP2 Holdings, ULC (100%)

 

1 To the extent entries would have been duplicative because a Guarantor is a
Subsidiary of another Guarantor, equity interests have been disclosed at the
level closest to the issuer of such equity interest.

2 Ownership percentages shown are the ownership interests of the direct parent,
as opposed to the Guarantor if a Subsidiary is indirectly owned.

 

Schedule 6(x) to Guaranty



--------------------------------------------------------------------------------

    

RTK WP Dev Canada ULC (100%)

 

indirectly owned via Rentech Graanul LLC:

Fulghum Graanul Oliver, LLC (100%)

Fulghum Graanul Woodland, LLC (100%)

 

indirectly owned via New England Wood Pellet, LLC:

BioFuel Energy Systems, LLC (100%)

Weldingwood Mills, LLC (100%)

Schuyler Wood Pellet, LLC (100%)

Deposit Wood Pellet, LLC (100%)

 

RTK WP Holdings, ULC   

RTK WP Canada, ULC (100%)

 

RTK WP2 Holdings, ULC   

RTK WP2 Canada, ULC (100%)

RTK WP3 Canada, ULC (100%)

RTK WP4 Canada, LLC (100%)

RTK WP5 Canada, ULC (100%)

 

Fulghum Fibres, Inc.   

Fulghum Fibres Cullins, Inc. (100%)

Fulghum Fibres Florida, Inc. (100%)

Fulghum Fibrefuels, Ltd. (100%)

West Monroe Fibre Processing Company, Inc. (100%)

Fulghum Fibres New Zealand Limited (50%)

Fulghum Fibres Uruguay S.A. (87%)

Fulghum Fibres Chile S.A. (87.5%)

 

indirectly owned via Fulghum Fibres Chile S.A.:

Forestal Pacifico S.A. (99.9%)

Forestal Los Andes S.A. (99.9%)

 

 

Schedule 6(x) to Guaranty



--------------------------------------------------------------------------------

SCHEDULE 8(d)

EXISTING DEBT

 

  1.

Amended and Restated Put Option Agreement, dated as of the date hereof, between
DSHC, LLC and Credit Suisse AG, Cayman Islands Branch, as collateral agent

 

  2.

Credit Agreement dated as of November 25, 2013 between Rentech, Inc. and Bank of
Montreal, as amended on April 8, 2014 in an amount up to $10,000,000.

 

  3.

Guarantee Agreement, dated as of April 30, 2013 by Rentech, Inc. in favor or
Quebec Stevedoring Limited.

 

  4.

Indemnity Agreement, dated June 7, 2013 by Rentech, Inc. in favor of Ontario
Power Generation.

 

  5.

Note Purchase Agreement between Fulghum Fibres, Inc. and the “Holders” (as
defined therein), dated November 24, 1997, as amended certain (i) First
Amendment to Note Purchase Agreement dated September 30, 1998, (ii) First [sic]
Amendment to Note Purchase Agreement dated May 9, 2000, (iii) Third Amendment to
Note Purchase Agreement dated November 21, 2001, (iv) Fourth Amendment to Note
Purchase Agreement dated December 1, 2002, (v) Fifth Amendment to Note Purchase
Agreement dated August 31, 2005, (vi) Sixth Amendment to Note Purchase Agreement
dated May 31, 2006, (vii) Seventh Amendment to Note Purchase Agreement dated
June 15, 2007, (viii) Eighth Amendment to Note Purchase Agreement dated July 25,
2008, (ix) Ninth Amendment to Note Purchase Agreement dated April 12, 2011, and
(x) Tenth Amendment to Note Purchase Agreement dated May 1, 2013, together with
the “Financing Documents” (as defined therein). The aggregate outstanding
principal and accrued interest owing as of the date hereof is approximately
$490,000.

 

  6.

Note Purchase Agreement dated September 30, 1998, between Fulghum Fibres
Florida, Inc., and the “Holders” (as defined therein), as amended by that
certain First Amendment to Note Purchase Agreement dated October 23, 2001, and
as amended and restated in that certain Amended and Restated Note Purchase
Agreement dated as of August 31, 2005, as amended by that certain (i) First
Amendment to Amended and Restated Note Purchase Agreement dated May 31, 2006
(ii) Second Amendment to Amended and Restated Note Purchase Agreement dated
June 15, 2007, (iii) Third Amendment to Amended and Restated Note Purchase
Agreement dated July 25, 2008, (iv) Fourth Amendment to Amended and Restated
Note Purchase Agreement dated on or about April 12, 2011, and (v) Fifth
Amendment to Amended and Restated Note Purchase Agreement dated on May, 2013,
together with the “Financing Documents” (as defined therein). The aggregate
outstanding principal and accrued interest owing as of the date hereof is
approximately $6,171,000.

 

  7.

Note Purchase Agreement between Fulghum Fibres, Inc. and the “Holders” (as
defined therein), dated August 31, 2005, as amended by that certain (i) First
Amendment to 2005 (August) Note Purchase Agreement dated May 31, 2006,
(ii) Second Amendment to 2005 (August) Note Purchase Agreement dated June 15,
2007, (iii) Third Amendment to 2005 (August) Note Purchase Agreement dated
July 25, 2008, (iv) Fourth Amendment to 2005 (August) Note Purchase Agreement
dated April 12, 2011, and (v) Fifth

 

Schedule 8(d) to Guaranty



--------------------------------------------------------------------------------

 

Amendment to 2005(August) Note Purchase Agreement dated May 1, 2013, together
with the “Financing Documents” (as defined therein). The aggregate outstanding
principal and accrued interest owing as of the date hereof is approximately
$2,933,000.

 

  8.

Note Purchase Agreement between Fulghum Fibres, Inc. and the “Holders” (as
defined therein), dated May 31, 2006, as amended by that certain (i) First
Amendment to Note Purchase Agreement dated June 15, 2007, (ii) Second Amendment
to Note Purchase Agreement dated July 25, 2008, (iii) Third Amendment to Note
Purchase Agreement dated April 12, 2011 and (iv) Fourth Amendment to Note
Purchase Agreement dated May 1, 2013, together with the “Financing Documents”
(as defined therein). The aggregate outstanding principal and accrued interest
owing as of the date hereof is approximately $990,000.

 

  9.

Note Purchase Agreement between Fulghum Fibres, Inc. and the “Holders” (as
defined therein), dated June 15, 2007, as amended by that certain (i) First
Amendment to Note Purchase Agreement dated July 25, 2008, (ii) Second Amendment
to Note Purchase Agreement dated April 12, 2011, and (iii) Third Amendment to
Note Purchase Agreement dated May 1, 2013, together with the “Financing
Documents” (as defined therein). The aggregate outstanding principal and accrued
interest owing as of the date hereof is approximately $24,140,000.

 

  10.

Notes Payable in favor of Banco de Crédito e Inversiones by Fulghum Fibres
Chile, S.A. up to an aggregate amount of $692,000.

 

  11.

Notes Payable in favor of Santader by Fulghum Fibres Chile, S.A. up to an
aggregate amount of $292,000.

 

  12.

Notes Payable in favor of Security by Fulghum Fibres Chile, S.A. up to an
aggregate amount of $3,025,000.

 

  13.

Notes Payable in favor of Scotiabank by Fulghum Fibres Chile, S.A. up to an
aggregate amount of $6,321,000.

 

  14.

Notes Payable in favor of Corpbanca by Fulghum Fibres Chile, S.A. up to an
aggregate amount of $1,107,000.

 

  15.

Notes Payable in favor of Banco de Crédito e Inversiones by Forestral Pacifico
S.A. up to an aggregate amount of $75,000.

 

  16.

Notes Payable in favor of Security by Forestal Los Andes S.A. up to an aggregate
amount of $1,600,000.

 

  17.

Notes Payable in favor of Banco de Chile by Forestal Los Andes S.A. up to an
aggregate amount of $2,200,000.

 

  18.

Notes Payable in favor of Scotiabank by Forestal Los Andes S.A. up to an
aggregate amount of $2,000,000.

 

  19.

Notes Payable in favor of Corpbanca by Forestal Los Andes S.A. up to an
aggregate amount of $1,500,000.

 

Schedule 8(d) to Guaranty



--------------------------------------------------------------------------------

  20.

Notes Payable in favor of Santander by Forestal Los Andes S.A. up to an
aggregate amount of $660,000.

 

  21.

Loan Agreement, dated as of January 23, 2015 among NEWP, Deposit Wood Pellet,
LLC, Schuyler Wood Pellet, LLC and T.D. Bank, N.A. in a principal amount of
approximately $8,000,000.

 

  22.

NEWP, Weldingwood Mills, LLC, and Biofuel Energy Systems, LLC are parties to
that certain Loan Agreement with TD Bank, N.A., dated July 25, 2006, pursuant to
which TD Bank, N.A. made a mortgage term loan to the Company as evidenced by a
promissory note in the original principal amount of $1,000,000; this note is
scheduled to mature on July 25, 2016 and as of the date of this Agreement has an
outstanding principal balance of approximately $580,000.

 

  23.

NEWP is party to that certain Note with TD Bank, N.A., dated as of July 25, 2006
and subsequently amended, supplemented or modified, pursuant to which TD Bank,
N.A. made a revolving line of credit available to the Company with a borrowing
limit of $2,000,000.

 

  24.

NEWP, Schuyler Wood Pellet, LLC, and Herkimer County Industrial Development
Agency (HCIDA), are parties to that certain Amended and Restated Installment
Sale Agreement dated as of December 1, 2007 (the “Schuyler Installment Sale
Agreement”); under the Schuyler Installment Sale Agreement, NEWP and Schuyler
Wood Pellet, LLC are responsible to make installment purchase payments, which
include amounts equal to the debt service on the Industrial Development Revenue
Bond (Schuyler Wood Pellet, LLC Project), Series 2007 in the original amount of
$9,000,000 (the “Schuyler Bonds”). As of the date of this Agreement the
outstanding principal balance of Schuyler Bonds is approximately $4,130,000.

 

  25.

NEWP, Deposit Wood Pellet, LLC, and County of Delaware Industrial Development
Agency (DIDA), are parties to that certain Installment Sale Agreement dated as
of March 1, 2010 (the “Deposit Installment Sale Agreement”); under the Deposit
Installment Sale Agreement, the Company and Deposit Wood Pellet. LLC are
responsible to make installment purchase payments, which include amounts equal
to the debt service payments on the Industrial Development Revenue Bonds
(Deposit Wood Pellet, LLC Project) Series 2010A in the original amount of
$9,000,000 (the “Deposit Bonds”). As of the date of this Agreement the
outstanding principal balance of the Deposit Bonds is approximately $6,200,000.

 

  26.

Rentech, Inc. obligations to satisfy earnout payment to sellers of NEWP in the
amount of $5 million.

 

  27.

Capital lease obligations pursuant to the Master Services Agreement, dated
April 30, 2013, among RTK WP Canada, ULC and Quebec Stevedoring Company Limited.
As of December 31, 2014 the outstanding principal balance of capital lease
obligations under such agreement was $19,445,834. The outstanding principal
balance under this agreement could increase to $24,000,000 because the capital
investment by Quebec Stevedoring Company Limited is not complete and because the
agreement is subject to CAD/USD exchange rate fluctuations.

 

Schedule 8(d) to Guaranty



--------------------------------------------------------------------------------

  28.

Interest rate swaps at NEWP:

(a)      ISDA Master Agreement dated as of July 25, 2006 between TD Banknorth,
N.A. and NEWP and related schedules.

(b)      ISDA Master Agreement dated as of December 28, 2007 among TD Banknorth,
N.A., Schuyler Wood Pellet, LLC and NEWP and related schedules.

(c)      ISDA Master Agreement dated as of April 2, 2010 among TD Bank, N.A.,
Deposit Wood Pellet, LLC and NEWP.

 

  As of January 31, 2015      

  Swap 1 - NEWP

  $262,733.92    

  Swap 2 - NEWP

  $43.627.94    

  Swap 3 - NEWP

  $385,997.96    

  Total

  $692,359.82    

 

  29.  Interest

rate swaps at Fulghum Fibres Chile:

 

Entity Bank Contract
Number   Fair value as of,  
  January 31, 2015    

 

  Fulghum Fibres Chile

Corpbanca 9525   $ (20,207)3     

 

  Fulghum Fibres Chile

Banco Security 1087   $ (27,846)     

 

  Fulghum Fibres Chile

Banco Security 1866   $ (128,206)     

 

  Forestal Los Andes

Banco Security 878   $ (181,958)              

 

 

 

 

  $

 

          (358,217)  

 

  

        

 

 

 

 

3 This is the value as of 12/31/2014.

 

Schedule 8(d) to Guaranty



--------------------------------------------------------------------------------

SCHEDULE 8(e)

PERMITTED LIENS

(1)       Liens securing the Debt listed in clauses (1), (2) (5) - through
(25) of Schedule 8(d).

(2)       any Lien existing on any property or asset prior to the acquisition
thereof or existing on any property or assets of any Person that becomes a
Subsidiary of Parent Guarantor after the date hereof prior to the time such
Person becomes a Subsidiary of Parent Guarantor, as the case may be; provided
that (i) such Lien does not apply to any other property or assets of Parent
Guarantor or any Subsidiary of Parent Guarantor, (ii) such Lien secures only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary of Parent Guarantor, as the case may be and
(iii) such Person is in compliance with Section 8(n) on the date of such
acquisition or the date such Person becomes a Subsidiary of Parent Guarantor, as
the case may be;

(3)       Liens for taxes not yet delinquent or which are being contested in
compliance with Section 6(l);

(4)       carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and securing
obligations that are not due and payable or which are being contested in
compliance with Section 6(l);

(5)       pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;

(6)       deposits to secure the performance of bids, trade contracts (other
than for Debt), leases (other than capital lease obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(7)       zoning restrictions, easements, rights-of-way, restrictions on use of
real property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of Parent Guarantor or any of its
Subsidiaries;

(8)       judgment Liens securing judgments not constituting an Event of Default
under clause (i) of Section 6.01 of the Credit Agreement;

(9)       Permitted Liens;

(10)     Liens securing Debt permitted by clause (27) of Schedule 8(d) and
Section 8(d)(x); provided that the Debt secured thereby does not exceed the fair
market value of such assets;

(11)     any interest or title of a lessor or sublessor under, and Liens arising
from UCC financing statements (or equivalent foreign filings, registrations or
agreements in foreign jurisdictions) relating to leases and subleases entered
into in the ordinary course of business; and

 

Schedule 8(e) to Guaranty



--------------------------------------------------------------------------------

(12)     other Liens securing liabilities in an aggregate amount not to exceed
$1,000,000 at any time outstanding.

 

Schedule 8(e) to Guaranty